Citation Nr: 0721988	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  06-08 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of a left eye 
injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran served on active duty from November 1952 to 
November 1954.  

This appeal to the Board of Veterans' Appeals (Board) is from 
a March 2005 decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

The veteran testified at a videoconference hearing before the 
Board in June 2006.  

Since the claim must be further developed before being 
decided on appeal, the Board is remanding this case to the RO 
via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the appellant if further action is required.


REMAND

The veteran's service medical records (SMRs) are scant and 
consist primarily of reports of examinations on enlistment 
and separation.  In the medical history portion of his 
separation examination he indicated a history of "eye 
trouble," but his distant vision was recorded as 20/20 in 
both eyes - so entirely normal.  No other pertinent 
complaints or clinical findings were noted.  

Although the National Personnel Records Center (NPRC) - a 
military records repository, has indicated the veteran's 
remaining service medical records might have been destroyed 
in the 1973 fire at that facility, the Board notes that his 
service medical records that are on file were apparently 
obtained by the RO in 1954 in conjunction with another 
service connection claim at that time.  Nevertheless, 
no additional service records are apparently available for 
consideration.  



In an April 2005 statement and in his testimony during his 
videoconference hearing, the veteran indicated he had 
received eye care from a VA hospital in 1954 shortly after 
separating from service, as well as continuing subsequent 
treatment by VA, including many pairs of glasses.  Also 
during his hearing, he described in some detail two injuries 
he sustained to his left eye and the recurring treatment he 
received during service for residuals of those injuries - 
including recurring infections.  He testified, as well, that 
his current eye problems include macular degeneration in his 
left eye.  

In cases, as here, where some of the veteran's service 
medical records are possibly missing, VA has a heightened 
duty to explain findings and to carefully consider the 
benefit-of-the-doubt rule.  See Milostan v. Brown, 4 Vet. 
App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 
401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991)).  Further, where the veteran has identified VA 
treatment for the claimed condition, the records of that 
treatment must be obtained.  38 C.F.R. § 3.159(c)(2); see 
also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, this case is REMANDED to the RO via the AMC for 
the following development and consideration:

1.  Ask the veteran to specifically 
identify all VA and private facilities 
and physicians who have treated or 
examined him for eye disorders since his 
separation from military service in 
November 1954, including their addresses.  
And with any necessary authorization, 
request copies of all records he 
identifies.  

2.  Schedule the veteran for an eye 
examination.  Have the designated 
examiner review the claims file for the 
veteran's pertinent medical and other 
history, including a complete copy of 
this remand.  The examiner's report 
should set forth in detail all current 
eye complaints, clinical findings, and 
diagnoses.  Ask the examiner to provide 
an opinion indicating the likelihood 
(very likely, as likely as not, or 
unlikely) that any current eye disorder 
is etiologically related to the eye 
injuries during service as described by 
the veteran.  The examiner should discuss 
the rationale of the opinion, whether 
favorable or unfavorable.  

3.  Then readjudicate the veteran's claim 
in light of the additional evidence.  If 
the appeal is not decided to his 
satisfaction, send him and his 
representative a supplemental statement 
of the case (SSOC) and give them an 
opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration.  

The veteran need take no action until otherwise notified, but 
he may furnish additional evidence and argument while the 
case is in remand status.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By this 
REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted.  The 
purpose of this REMAND is to obtain clarifying information 
and to provide the veteran due process.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).






_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


